This appeal is from the determination of a deficiency in income and profits tax for 1919 in the amount of $1,050.54. The deficiency arises from the deduction of a bad debt claimed to have been ascertained to be worthless and charged off in the year 1919.
FINDINGS OF FACT.
The taxpayer is a New York corporation with its principal office in New York City. During the year 1918, F. W. Condle owed it $9,'393.44. Since it appeared at the close of 1918 that the account was doubtful, a reserve for bad debts in the amount of $9,393.44 was set up on the taxpayer’s books of account and the amount was claimed as a deduction from gross income in its income-tax return. This was disallowed by the Commissioner upon audit of the return. A few payments were made on the account in 1919, the balance owing at- the close of 1919 being $8,450. Condle disappeared in 1919 and the taxpayer was unable to locate him. He had no estate and possessed no property from which the taxpayer had any hope of recovering any part of the amount owing to it by Condle at the time of his disappearance. The balance of $8,450 was charged off the taxpayer’s books of account in 1919, claimed as a deduction in that year, and disallowed by the Commissioner.
DECISION.
The deficiency determined by the Commissioner is disallowed.